Exhibit UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are based upon the historical financial statements of Merge Healthcare Incorporated (“Merge Healthcare”), etrials Worldwide, Inc. (“etrials”) and Confirma, Inc. (“Confirma”), after giving effect to Merge Healthcare’s acquisitions of etrials and Confirma.These acquisitions were each accounted for as a business combination using the acquisition method with Merge Healthcare identified as the acquirer.The acquisitions were completed to enhance Merge Healthcare's capabilities, products and customer base with resources capable of expanding its presence in both existing and new markets in a cost effective manner. On July 20, 2009, Merge Healthcare completed the acquisition of etrials for total transaction consideration of $25.1 million.Under terms of the agreement, Merge Healthcare acquired all outstanding shares of etrials common stock for consideration per share of $0.80 in cash, without interest, and 0.3448 shares of Merge Healthcare Common Stock. On September 1, 2009, Merge Healthcare completed the acquisition of Confirma for total transaction consideration of $16.3 million.Under terms of the agreement, Merge Healthcare acquired all outstanding shares of Confirma for 5,422,104 shares of Merge Healthcare Common Stock. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2009 is presented as if the acquisitions of etrials and Confirma occurred on June 30, 2009.The unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2009 and the fiscal year ended December 31, 2008 are presented as if the acquisitions of etrials and Confirma had taken place on January 1, 2008 and were carried forward through to June 30, 2009 and December 31, 2008, respectively. Merge Healthcare has not completed the detailed valuation analyses necessary to arrive at the final estimates of the fair market value of the assets to be acquired and the liabilities to be assumed in connection with these acquisitions.For both etrials and Confirma, the preliminary allocation of the purchase price of the acquisition (“preliminary PPA”) used in these unaudited pro forma condensed consolidated financial statements is based upon Merge Healthcare’s preliminary estimates at the date of preparation of these pro forma financial statements.As a result of the finalization of the allocations after final completion (“final PPA”), Merge Healthcare expects to make adjustments to the preliminary PPA, some of which could be material.Differences between the preliminary PPA and the final PPA could have a material impact on Merge Healthcare’s pro forma results of operations.Actual allocations will be based on the final appraisals of fair value of, among other things, identifiable net tangible and intangible assets and tax-related assets and liabilities, at the acquisition date. The unaudited pro forma condensed consolidated financial statements are provided for informational purposes only and are not intended to represent or be indicative of the consolidated results of operations or financial position of Merge Healthcare that would have been recorded had the acquisitions of etrials and Confirma been completed as of the dates presented, and should not be taken as representative of future results of operations or financial position of the company.The unaudited pro forma condensed consolidated statements of operations do not reflect the impact of any potential operational efficiencies, cost savings or economies of scale that Merge Healthcare may achieve with respect to the combined operations of Merge Healthcare, etrials and Confirma, and do not include costs directly attributable to the transactions that were not incurred as of June 30, 2009.Based upon information available at the date of preparation of these pro forma financial statements, such costs are estimated to be $2.2 million.The pro forma statements of operations also include adjustments to eliminate $2.0 million of non-recurring acquisition-related expenses incurred through June 30, 2009. 1 The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in the following: · Merge Healthcare’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008; · Merge Healthcare’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009; · etrials Annual Report on Form 10-K for the fiscal year ended December 31, 2008; · etrials’financial information for the six months ended June 30, 2009 and accompanying notes included in the Current Report on Form 8-K dated September 2, 2009; and · Confirma’s financial information for the fiscal years ended December 31, 2008 and 2007 and the three and six months ended June 30, 2009 and 2008 (along with accompanying notes) included in this Current Report on Form 8-K. Unless otherwise indicated all amounts included herein other than share amounts are expressed in thousands of U.S. dollars. 2 Merge Healthcare Incorporated Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2009 (In thousands except for share data) Historical Merge Healthcare Historical etrials Historical Confirma Reclass Pro Forma Adjustments Pro Forma Combined ASSETS (unaudited) (unaudited) (unaudited) (Note 3) (Note 3) Current assets: Cash and cash equivalents $ 19,967 $ 5,660 $ 3,170 $ - $ (16,100 ) (H) $ 12,697 Accounts receivable, net of allowance for doubtful accounts and sales returns 14,191 3,375 2,199 (1,277 ) (A) - 18,488 Inventory 169 136 366 - - 671 Prepaid expenses 1,349 350 355 - - 2,054 Deferred income taxes 217 - 217 Other current assets 1,166 10 - 1,277 (A) - 2,453 Total current assets 37,059 9,531 6,090 - (16,100 ) 36,580 Net property and equipment 1,599 1,865 1,150 (621 ) (B) - 3,993 Purchased and developed software, net of accumulated amortization 4,770 - - 621 (B) 9,389 (I) 14,780 Customer relationships, net of accumulated amortization 2,057 - - - 5,440 (J) 7,497 Goodwill 1,770 - - - 27,129 (K) 28,899 Deferred income taxes 4,585 - 4,585 Investments 1,971 - 1,971 Other assets 50 120 306 - 570 (L) 1,046 Total assets $ 53,861 $ 11,516 $ 7,546 $ - $ 26,428 $ 99,351 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,351 $ 267 $ 1,541 $ - $ - $ 5,159 Accrued wages 1,663 590 - - - 2,253 Restructuring accrual 549 - 549 Bank line of credit and other short-term debt 14,489 1,785 2,169 - (3,717 ) (M) 14,726 Other accrued liabilities 2,333 930 740 - - 4,003 Deferred revenue 12,591 952 6,176 - (3,450 ) (N) 16,269 Total current liabilities 34,976 4,524 10,626 - (7,167 ) 42,959 Long-term debt - 99 1,055 - (1,034 ) (M) 120 Deferred income taxes 39 - - - 5,607 (O) 5,646 Deferred revenue 375 - 1,730 - - 2,105 Income taxes payable 5,449 - 5,449 Other 122 - 122 Total liabilities 40,961 4,623 13,411 - (2,594 ) 56,401 Shareholders' equity: Preferred Stock - - 37,250 - (37,250 ) (P) - Common stock 563 1 280 - (187 ) (Q) 657 Common stock subscribed 26 - 26 Additional paid-in capital 466,023 56,441 4,341 - (28,626 ) (R) 498,179 Accumulated deficit (455,353 ) (49,549 ) (47,727 ) - 95,076 (S) (457,553 ) Accumulated other comprehensive income 1,641 - (9 ) - 9 (T) 1,641 Total shareholders' equity 12,900 6,893 (5,865 ) - 29,022 42,950 Total liabilities and shareholders' equity $ 53,861 $ 11,516 $ 7,546 $ - $ 26,428 $ 99,351 3 Merge Healthcare Incorporated Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Six Month Period Ended June 30, 2009 (In thousands except for share data) Historical Merge Healthcare Historical etrials Historical Confirma Reclass Pro Forma Adjustments Pro Forma Combined (unaudited) (unaudited) (unaudited) (Note 3) (Note 3) Net sales: Software and other $ 17,704 $ - $ 3,136 $ - $ - $ 20,840 Services and maintenance 12,958 6,492 4,805 - - 24,255 Total net sales 30,662 6,492 7,941 - - 45,095 Cost of sales: Software and other 2,110 - 912 - - 3,022 Services and maintenance 4,523 3,904 684 449 (C) (10 ) (U) 9,550 Amortization 1,273 - - 122 (D) 660 (V) 2,055 Total cost of sales 7,906 3,904 1,596 571 650 14,627 Gross margin 22,756 2,588 6,345 (571 ) (650 ) 30,468 Operating costs and expenses: Sales and marketing 3,498 1,647 2,326 (512 ) (C)(D) (16 ) (U) 6,943 Product research and development 4,814 881 821 (188 ) (D) 12 (U) 6,340 General and administrative 5,356 3,834 2,281 (1,938 ) (D,E) (199 ) (U) 9,334 Acquisition-related expenses 339 - - 1,666 (E) (1,990 ) (W) 15 Depreciation and amortization 1,094 - - 401 (D) 317 (X) 1,812 Total operating costs and expenses 15,101 6,362 5,428 (571 ) (1,876 ) 24,444 Operating income (loss) 7,655 (3,774 ) 917 - 1,226 6,024 Other income (expense): Interest expense (1,529 ) (37 ) (109 ) - 125 (Y) (1,550 ) Interest income 24 39 19 - - 82 Other, net (2,819 ) (69 ) 18 - - (2,870 ) Total other income (expense) (4,324 ) (67 ) (72 ) - 125 (4,338 ) Income (loss) before income taxes 3,331 (3,841 ) 845 - 1,351 1,686 Income tax expense 43 - 43 Net income (loss) $ 3,288 $ (3,841 ) $ 845 $ - $ 1,351 $ 1,643 Net income (loss) per share - basic $ 0.06 $ 0.03 Weighted average number of common shares outstanding - basic 56,291,586 9,364,836 (AD) 65,656,422 Net income (loss) per share - diluted $ 0.06 $ 0.02 Weighted average number of common shares outstanding - diluted 57,513,818 9,364,836 (AD) 66,878,654 4 Merge Healthcare Incorporated Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2008 (In thousands except for share data) Historical Merge Healthcare Historical etrials Historical Confirma Reclass Pro Forma Adjustments Pro Forma Combined (Note 3) (Note 3) Net sales: Software and other $ 27,561 $ - $ 16,788 $ - $ - $ 44,349 Services and maintenance 29,174 16,242 1,356 - - 46,772 Total net sales 56,735 16,242 18,144 - - 91,121 Cost of sales: Software and other 5,121 - 6,030 - - 11,151 Services and maintenance 11,672 11,022 - 2,775 (F) (20 ) (Z) 25,449 Amortization and impairment 3,279 - - 283 (G) 1,281 (AA) 4,843 Total cost of sales 20,072 11,022 6,030 3,058 1,261 41,443 Gross margin 36,663 5,220 12,114 (3,058 ) (1,261 ) 49,678 Operating costs and expenses: Sales and marketing 9,313 4,736 8,880 (2,937 ) (F)(G) (66 ) (Z) 19,926 Product research and development 13,240 2,102 3,174 (375 ) (G) (17 ) (Z) 18,124 General and administrative 20,461 6,385 4,611 (549 ) (G) (1,694 ) (Z) 29,214 Goodwill and trade name impairment, restructuring and other expenses 11,816 8,011 - - - 19,827 Depreciation, amortization and impairment 3,530 - - 803 (G) 634 (AB) 4,967 Total operating costs and expenses 58,360 21,234 16,665 (3,058 ) (1,143 ) 92,058 Operating income (loss) (21,697 ) (16,014 ) (4,551 ) - (118 ) (42,380 ) Other income (expense): Interest expense (1,750 ) (120 ) (440 ) - 512 (AC) (1,798 ) Interest income 268 350 124 - - 742 Other, net (564 ) (33 ) (307 ) - - (904 ) Total other income (expense) (2,046 ) 197 (623 ) - 512 (1,960 ) Income (loss) before income taxes (23,743 ) (15,817 ) (5,174 ) - 394 (44,340 ) Income tax expense (60 ) - (60 ) Net income (loss) $ (23,683 ) $ (15,817 ) $ (5,174 ) $ - $ 394 $ (44,280 ) Net income (loss) per share - basic $ (0.51 ) $ (0.79 ) Weighted average number of common shares outstanding - basic 46,717,546 9,364,836 (AD) 56,082,382 Net income (loss) per share - diluted $ (0.51 ) $ (0.79 ) Weighted average number of common shares outstanding - diluted 46,717,546 9,364,836 (AD) 56,082,382 5 Note 1. Basis of Pro Forma Presentation The unaudited pro forma condensed consolidated financial statements are based on the historical financial statements of Merge Healthcare, etrials and Confirma after giving effect to the cash paid and the stock issued by Merge Healthcare to consummate the acquisitions, as well as certain reclassifications and pro forma adjustments. The unaudited pro forma condensed consolidated balance sheet assumes that the acquisitions of etrials and Confirma occurred on June 30, 2009.The pro forma condensed consolidated balance sheet combines the historical balances of Merge Healthcare, etrials and Confirma as of June 30, 2009, plus reclassifications and pro forma adjustments. The unaudited pro forma condensed consolidated statements of operations assume that the acquisitions of etrials and Confirma occurred on January 1, 2008.The pro forma condensed consolidated statements of operations combine the historical results of Merge Healthcare, etrials and Confirma for the year ended December 31, 2008 and for the six months ended June 30, 2009, respectively, plus reclassifications and pro forma adjustments. The unaudited pro forma condensed consolidated financial statements assume that these acquisitions are accounted for using the acquisition method of accounting for business combinations and represent the current pro forma information based upon available information of the combining companies’ results of operations during the periods presented.As of the date of this document, Merge Healthcare has not completed the detailed valuation studies that are necessary to arrive at the required estimates of the fair market value of the assets to be acquired and liabilities to be assumed and the related allocations of the purchase price.However, Merge Healthcare has made certain adjustments to the historical book values of the assets and liabilities of etrials and Confirma, based on currently available information, to reflect certain preliminary estimates of the fair values, in preparing unaudited pro forma condensed consolidated financial data.The preliminary PPA assigns values to certain identifiable intangible assets, including customer relationships, and acquired technology.Actual results may differ from this unaudited pro forma condensed consolidated information as preliminary estimates, based on available information and certain assumptions that we believe are reasonable, are revised, detailed valuation studies necessary to finalize the required final PPA are completed, and any necessary conforming accounting policy changes are identified.Accordingly, the final PPA may differ materially from the preliminary PPA and the unaudited pro forma combined amounts presented herein. The unaudited pro forma condensed consolidated financial data are presented for informational purposes only and are not necessarily indicative of the results of operations or financial position for future periods or the results that actually would have been realized had the acquisitions described above been consummated as of June 30, 2009 (for the pro forma balance sheet) or January 1, 2008 (for the pro forma statements of operations). Note 2. Purchase Price and Preliminary Purchase Price Allocation The total purchase price paid as consideration for all outstanding shares of etrials was $25,078 (as further detailed below), and includes the cash and stock consideration paid to etrials restricted stock award holders as well as option holders with vested in-the-money shares that elected to exercise such options with a “cashless” exercise prior to the acquisition date, and, therefore, received the merger consideration. The total purchase price paid as consideration for all outstanding shares of Confirma was $16,321.As indicated in the Current Report on Form 8-K filed on August 10, 2009, total purchase consideration was originally estimated at $22,000.The $5,679 difference is due to a $2,079 reduction in escrow to adjust for a deficit in the closing date cash balance, as defined in the merger agreement, and a decrease in the per share price of Merge Healthcare’s stock at the closing date, which resulted in a $3,600 reduction of consideration. 6 The components of the purchase price are set forth in the following table: etrials Confirma Total Cash consideration paid $ 9,149 $ - $ 9,149 Share consideration based on issuance of 3,942,732 and 5,422,104 shares of Merge Healthcare Common Stock at a price per share of $4.04 and $3.01, respectively 15,929 16,321 32,250 Preliminary purchase price $ 25,078 $ 16,321 $ 41,399 The purchase price will be allocated to tangible and identifiable intangible assets acquired and liabilities assumed, based on their estimated fair values as of the respective acquisition dates (July 20, 2009 for etrials and September 1, 2009 for Confirma).The excess of the purchase price over the net tangible and identifiable intangible assets will be recorded as goodwill.Based upon a preliminary valuation, the preliminary purchase price for these transactions would be allocated as set forth in the following table: etrials Confirma Total Current assets $ 9,531 $ 6,090 $ 15,621 Non-current assets 1,364 1,456 2,820 Intangible assets 7,620 8,400 16,020 Goodwill 13,853 13,276 27,129 Total assets acquired 32,368 29,222 61,590 Liabilities assumed (7,290 ) (12,901 ) (20,191 ) Net assets acquired $ 25,078 $ 16,321 $ 41,399 The preliminary allocation of the purchase price is based upon management’s estimates.These estimates and assumptions are subject to change upon final valuation. Deferred Revenues:For the purpose of these pro forma condensed consolidated statements only, the carrying value of deferred revenue of etrials has been assumed to approximate its fair value, primarily due to the fact that customers of etrials generally have the ability to terminate contracts on 30 days notice to etrials.The carrying value of deferred revenue of Confirma has been reduced by $3,450 based on our preliminary valuation. Cash and other net tangible assets/liabilities:Cash and other net tangible assets were recorded at their respective carrying amounts and, for the purpose of these unaudited pro forma condensed consolidated statements only, the carrying value of these assets/liabilities have been assumed to approximate their fair values and should be treated as preliminary values. Goodwill:Goodwill represents the excess of the preliminary purchase price over the estimated fair value of tangible and identifiable intangible assets acquired.Goodwill includes amounts assignable to acquired workforce which are also intangible assets not subject to amortization. In-Progress Research and Development:In-progress R&D costs are capitalized developed software costs for products that have not reached technological feasibility.These costs are not currently subject to amortization. Identifiable intangible assets subject to amortization:Identifiable intangible assets acquired that are subject to amortization include developed software, customer relationships and trade names.Developed software is comprised of products that have reached technological feasibility.Customer relationships represent the value of underlying relationships and agreements with customers.Trade names represent the fair value of marketing-related acquired assets. 7 The fair value of intangible assets is based on management’s preliminary valuation, and is subject to change based on review by independent valuation professionals. etrials Confirma Total Total Consideration $ 25,078 $ 16,321 $ 41,399 Allocation of purchase price: Current assets 9,531 6,090 15,621 Non-current assets 1,364 1,456 2,820 Liabilities assumed (4,623 ) (9,961 ) (14,584 ) Unallocated purchase price $ 18,806 $ 18,736 $ 37,542 Preliminary allocation to identified intangibles and goodwill: Proprietary Technology 3,950 5,300 9,250 In-Progress R&D 760 - 760 Customer Relationships 2,640 2,800 5,440 Trade Names 270 300 570 Deferred Tax Liability (2,667 ) (2,940 ) (5,607 ) Goodwill (including acquired workforce) 13,853 13,276 27,129 $ 18,806 $ 18,736 $ 37,542 Estimated useful lives for the purposes of these pro forma statements are set forth in the following table: Years Estimated useful lives of identified intangible assets: etrials Confirma Proprietary Technology 7.0 5.3 In-Progress R&D - - Customer Relationships 10.0 9.5 Trade Names 6.0 10.0 Goodwill Indefinite Indefinite The intangible assets subject to amortization are being amortized on a straight line basis, which is consistent with Merge Healthcare’s historical treatment of such assets. Deferred Tax Balances:As of December 31, 2008 etrials and Confirma each had deferred tax assets that were subject to a full valuation allowance, including deferred tax assets relating to domestic federal net operating loss (NOL) carryforwards of approximately $14,000 and $14,700, respectively.Internal Revenue Code Section 382 imposes substantial restrictions on the utilization of these NOLs in the event of an “ownership change” of the corporation.Merge Healthcare has currently not assessed its ability to utilize these tax attributes prior to their expiration.For the purposes of these pro forma statements, the deferred tax liability arising from the acquisition of identifiable intangible assets has been estimated using a statutory tax rate of 35%.The final valuation of the deferred tax assets is expected to have a material impact on the preliminary PPA and may result in a material change in the above indicated amount of goodwill. Pre-acquisition contingencies:Merge Healthcare has currently not identified any material pre-acquisition contingencies where a liability is probable and the amount of the liability can be reasonably estimated.If information becomes available prior to the end of the purchase price measurement period, which would indicate that a liability which existed at the acquisition date is probable and the amount can be reasonably estimated, such items will be included in the purchase price allocation and result in additional goodwill. 8 Note 3. Reclassifications and Pro Forma Adjustments The following reclassifications have been reflected in the unaudited pro forma condensed consolidated financial statements: (A) To reclassify etrials unbilled accounts receivable to other assets to conform to Merge Healthcare’s presentation. (B) To reclassify etrials capitalized internal software development costs to conform to Merge Healthcare’s presentation. (C) To reclassify Confirma’s direct costs for installation and training to conform to Merge Healthcare’s presentation. (D) To reclassify amortization and depreciation to conform to Merge Healthcare’s presentation for the period presented as set forth in the following table: For the Six Months Ended June 30, 2009 etrials Confirma Total Cost of sales: Software and other $ - $ - $ - Services and maintenance - - - Amortization 122 - 122 Total cost of sales 122 - 122 Gross margin (122 ) - (122 ) Operating costs and expenses: Sales and marketing (63 ) - (63 ) Product research and development (188 ) - (188 ) General and administrative (37 ) (235 ) (272 ) Restructuring and other expenses - - - Depreciation and amortization 166 235 401 Total operating costs and expenses $ (122 ) $ - $ (122 ) (E) To reclassify acquisition-related expenses to conform to Merge Healthcare's presentation for the period presented. (F) To reclassify Confirma’s direct costs for installation, training and product support to conform to Merge Healthcare’s presentation. (G) To reclassify amortization and depreciation to conform to Merge Healthcare’s presentation for the period presented as set forth in the following table: 9 For the Year Ended December 31, 2008 etrials Confirma Total Cost of sales: Software and other $ - $ - $ - Services and maintenance - - - Amortization 283 - 283 Total cost of sales 283 - 283 Gross margin (283 ) - (283 ) Operating costs and expenses: Sales and marketing (162 ) - (162 ) Product research and development (375 ) - (375 ) General and administrative (84 ) (465 ) (549 ) Goodwill and trade name impairment, restructuring and other expenses - - - Depreciation and amortization 338 465 803 Total operating costs and expenses $ (283 ) $ - $ (283 ) The following adjustments have been reflected in the unaudited pro forma condensed consolidated balance sheet: (H) To record the total cash consideration paid by Merge Healthcare upon the consummation of the acquisitions, the repayment of loans and lines of credit, and the payment of non-recurring acquisition-related transaction costs not incurred as of June 30, 2009 as set forth in the following table: etrials Confirma Total Cash consideration paid by Merge Healthcare $ (9,149 ) $ - $ (9,149 ) Repayment of loans and lines of credit (1,791 ) (2,960 ) (4,751 ) Estimated remaining non-recurring acquisition-related expenses (1,000 ) (1,200 ) (2,200 ) $ (11,940 ) $ (4,160 ) $ (16,100 ) (I) To record the preliminary valuation of purchased and developed software as set forth in the following table: etrials Confirma Total Proprietary technology $ 3,950 $ 5,300 $ 9,250 In-Progress R&D 760 - 760 Elimination of historical capitalized software development costs (621 ) - (621 ) $ 4,089 $ 5,300 $ 9,389 (J) To record the preliminary valuation of customer relationships. (K) To record the preliminary valuation of goodwill. (L) To record the preliminary valuation of trade names. (M) To record repayment of lines of credit and loans based on terms of the agreements. (N) To record the estimated adjustment to the acquired deferred revenue balance of Confirma. (O) To record the estimated deferred tax liability on identified intangible assets at a statutory tax rate of 35%. (P) To record the elimination of the preferred stock of Confirma. (Q) To record the Merge Healthcare common stock issued as part of the acquisition consideration, and to eliminate the common stock of etrials and Confirma: 10 etrials Confirma Total To record the issuance of 3,942,732 and 5,422,104 Merge Healthcare shares in connection with the acquisitions of etrials and Confirma, respectively $ 39 $ 55 $ 94 To eliminate the common stock (1 ) (280 ) (281 ) $ 38 $ (225 ) $ (187 ) (R) To record the additional paid-in capital (“APIC”) related to the Merge Healthcare common stock issued as part of the acquisition consideration, and to eliminate the APIC of etrials and Confirma: etrials Confirma Total To record the APIC related to the issuance of 3,942,732 and 5,422,104Merge Healthcare shares in connection with the acquisitions of etrials and Confirma, respectively $ 15,890 $ 16,266 $ 32,156 To eliminate the historical APIC in connection with the acquisitions (56,441 ) (4,341 ) (60,782 ) $ (40,551 ) $ 11,925 $ (28,626 ) (S) To record the elimination of the accumulated deficits of etrials and Confirma and to record Merge Healthcare’s estimated non-recurring acquisition-related transaction costs: etrials Confirma Total To eliminate the accumulated deficit $ 49,549 $ 47,727 $ 97,276 Estimated remaining non-recurring acquisition-related expenses (1,000 ) (1,200 ) (2,200 ) $ 48,549 $ 46,527 $ 95,076 (T) To record the elimination of Confirma’s foreign currency translation adjustment. The following adjustments have been reflected in the unaudited pro forma condensed consolidated statement of operations for the six months ended June 30, 2009: (U) To record elimination of stock-based compensation expense of etrials and Confirma. (V) To record amortization related to the purchased and developed software recognized at the time of the acquisitions of etrials and Confirma and eliminate the historical amortization of developed software: etrials Confirma Total To eliminate the historical intangible asset amortization $ (122 ) $ - $ (122 ) Amortization of acquired intangible assets 282 500 782 $ 160 $ 500 $ 660 (W) To record the elimination of non-recurring acquisition-related expenses. (X) To record amortization related to the customer relationships and trade names recognized at the time of the acquisitions of etrials and Confirma: 11 etrials Confirma Total Amortization of customer relationships $ 132 $ 147 $ 279 Amortization of trade names 23 15 38 $ 155 $ 162 $ 317 (Y) To record the elimination of interest expense as a result of the repayment of the borrowings of etrials and Confirma. The following adjustments have been reflected in the unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2008: (Z) To record elimination of stock-based compensation expense of etrials and Confirma. (AA) To record amortization related to the purchased and developed software recognized at the time of the acquisitions of etrials and Confirma and eliminate the historical amortization developed software: etrials Confirma Total To eliminate the historical intangible asset amortization $ (283 ) $ - $ (283 ) Amortization of acquired intangible assets 564 1,000 1,564 $ 281 $ 1,000 $ 1,281 (AB) To record amortization related to the customer relationships and trade names recognized at the time of the acquisitions of etrials and Confirma: etrials Confirma Total Amortization of customer relationships $ 264 $ 295 $ 559 Amortization of trade names 45 30 75 $ 309 $ 325 $ 634 (AC) To record the elimination of interest expense as a result of the repayment of the borrowings of etrials and Confirma. The following adjustment is reflected in the unaudited pro forma condensed consolidated statements of operations for both the six months ended June 30, 2009 and the year ended December 31, 2008: (AD) To record the issuance of Merge Healthcare common stock in connection with the acquisitions, and assumes such shares are outstanding during the entire period presented. 12
